Exhibit 10.28
 
Performance-Based Restricted Share Unit Award Agreement
under the
SMART Modular Technologies (WWH), Inc.
Amended and Restated Stock Incentive Plan




Date of Grant:


Name of Participant:


Number of Target RSUs:


SMART Modular Technologies (WWH), Inc., an exempted company organised under the
laws of the Cayman Islands (the “Company”), hereby grants the number of
restricted share units (each representing an ordinary share of the company (the
“Shares”)) set forth above (the “RSUs”), as of the date of grant set forth above
(the “Grant Date”), to the above-named participant (“Participant”) pursuant to
Section 7 of the Company’s Amended and Restated Stock Incentive Plan (the
“Plan”), in consideration for your services to the Company.
 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.  The terms and conditions of this Restricted Share Unit Award
Agreement (this “Agreement”), to the extent not controlled by the terms and
conditions contained in the Plan, are as follows:
 
1. Vesting.  The RSUs shall become vested on the following vesting schedule,
subject to Participant remaining an employee of the Company on the applicable
vesting date:
 
The number of RSUs to be awarded shall be determined at the time, and based on
performance criteria, set forth in Schedule A and shall thereafter become vested
on the [●] anniversary of [●].
 
2. Forfeiture of Unvested RSUs.  Immediately upon termination of Participant’s
employment for any reason (including death or disability), any unvested RSUs
shall be forfeited without consideration.
 
3. Conversion into Ordinary Shares.  Shares will be issued on, or as soon as
practicable following, the applicable vesting date of the RSUs.  As a condition
to such issuance, Participant shall have satisfied his or her tax withholding
obligations as specified in this Agreement and shall have completed, signed and
returned any documents and taken any additional action that the Company deems
appropriate to enable it to accomplish the delivery of the Shares.  In no event
will the Company be obligated to issue a fractional share.  Notwithstanding the
foregoing, (i) the Company shall not be obligated to deliver any Shares during
any period when the Company determines that the conversion of a RSU or the
delivery of shares hereunder would violate any federal, state or other
applicable laws and/or may issue shares subject to any restrictive legends that,
as determined by the Company’s counsel, is necessary to comply with securities
or other regulatory requirements, and (ii) the date on which shares are issued
may include a delay in order to provide the Company such time as it determines
appropriate to address tax withholding and other administrative matters.
 
4. Tax Treatment.  Any withholding tax liabilities (whether as a result of
federal, state or other law and whether for the payment and satisfaction of any
income tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of the RSUs) incurred in
connection with the RSUs becoming vested and Shares issued, or otherwise
incurred in connection with the RSUs, shall be satisfied in the following
manner, unless otherwise determined by the Company:  by the automatic sale by
Participant of a number of Shares that are issued under the RSUs, which the
Company determines is sufficient to generate an amount that meets the tax
withholding obligations plus additional shares to account for rounding and
market fluctuations, and payment of such tax withholding to the Company, and
such Shares may be sold as part of a block trade with other participants of the
Plan.  If determined the Company, such tax withholding may be satisfied by
another manner, including (i) by the Company withholding a number of Shares that
would otherwise be issued under the RSUs that the Company determines have a fair
market value approximately equal to the minimum amount of taxes that the Company
concludes it is required to withhold under applicable law; or (ii) by payment by
Participant to the Company in cash or by check an amount equal to the minimum
amount of taxes that the Company concludes it is required to withhold under
applicable law (which amount shall be due on the business day of the day the tax
event arises unless otherwise determined by the Company).  Without limiting the
foregoing, Participant hereby authorizes the Company to withhold such tax
withholding amount from any amounts owing to Participant to the Company and to
take any action necessary in accordance with this paragraph.
 
Notwithstanding the foregoing, Participant acknowledges and agrees that he is
responsible for all taxes that arise in connection with the RSUs becoming vested
and Shares being issued or otherwise incurred in connection with the RSUs,
regardless of any action the Company takes pursuant to this Section.  The RSUs
are intended to be exempt from Section 409A of the Code under the short-term
deferral exemption thereof, and therefore the Shares shall in no event be issued
more than two and ½ months following the end of the taxable year of Participant
or the Company (whichever is later) in which the corresponding RSUs become
vested.
 
5. Lock-up Period.  Participant agrees that the Company (or a representative of
the underwriter(s)) may, in connection with any underwritten registration of the
offering of any securities of the Company under the Securities Act, require that
Participant not sell, dispose of, transfer, make any short sale of, grant any
option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale, any Shares or other securities of the
Company held by Participant, for a period of time specified by the
underwriter(s) (not to exceed one hundred eighty (180) days) following the
effective date of the registration statement of the Company filed under the
Securities Act; provided that transactions pursuant to Section 4 hereof shall be
exempt from any such lock-up request.  Participant further agrees to execute and
deliver such other agreements as may be reasonably requested by the Company
and/or the underwriter(s) that are consistent with the foregoing or that are
necessary to give further effect thereto.  In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to
Participant’s Shares until the end of such period.  The underwriters of the
Company’s shares are intended third party beneficiaries of this Section and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto.
 
6. Restrictions on Transfer of Shares.  Participant understands and agrees that
the RSUs may not be sold, given, transferred, assigned, pledged or otherwise
hypothecated by the holder.  In addition, Participant understands and agrees
that any Shares are subject to the applicable restrictions on transfer set forth
in the Plan.
 
7. Certificates. Certificates issued in respect of the Shares shall, unless the
Committee otherwise determines, be registered in the name of Participant and may
be in electronic form. Such share certificate shall carry such appropriate
legends, and such written instructions shall be given to the Company transfer
agent, as may be deemed necessary or advisable by counsel to the Company in
order to comply with the requirements of the Securities Act of 1933, any state
securities laws or any other applicable laws.
 
8. Shareholder Rights.  Participant will have no voting or other rights as the
Company’s other shareholders with respect to the Shares until issuance of the
Shares.
 
9. No Employment/Service Rights.  Neither this Agreement nor the grant of the
RSUs hereby confers on Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes in any way with the right
of the Company or any Subsidiary to determine the terms of Participant’s
employment or service.
 
10. Terms of Plan, Interpretations.  This Agreement and the terms and conditions
herein set forth are subject in all respects to the terms and conditions of the
Plan, which shall be controlling.  All interpretations or determinations of the
Committee and/or the Board shall be binding and conclusive upon Participant and
his legal representatives on any question arising hereunder.  Participant
acknowledges that he has received and reviewed a copy of the Plan.
 
11. Notices. All notices hereunder to the party shall be delivered or mailed to
the following addresses:
 
 
If to the Company:
 
SMART Modular Technologies (WWH), Inc.
Attn: Stock Plan Administrator
4211 Starboard Drive
Fremont, California  94538


If to Participant:


At the address specified on the signature page or the last address for
Participant in the Company’s records.


Such addresses for the service of notices may be changed at any time provided
notice of such change is furnished in advance to the other party.
 
12. Entire Agreement.  This Agreement contains the entire understanding of the
parties hereto in respect of the subject matter contained herein.  This
Agreement together with the Plan supersedes all prior agreements and
understandings between the parties hereto with respect to the subject matter
hereof.
 
13. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Cayman Islands, without application of the
conflict of laws principles thereof.
 
14. Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.
 
 
 

 
SMART MODULAR TECHNOLOGIES (WWH), INC.
 

    By:    Name:   Title:  

 
 
 

PARTICIPANT  

 

By:    Name:   Address:            

                      
 
SCHEDULE A




Performance Criteria and Awarded RSUs, if any:


[●]


Performance Determination Date:


[●]
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

 
